Henderson, J.,
A careful study of the adjudication and of the briefs of counsel leads us to the conclusion that the Auditing Judge was correct and for the reasons given by him.
In his lifetime this decedent could openly have dissipated his estate, and neither in Nebraska nor elsewhere could this claimant have secured a lien upon his property for future alimony. Strictly speaking, there is no such thing as future alimony, because it is for present support and ceases with the death of the respondent.
It being clear that the relief now sought could not have been obtained in our courts during the lifetime of the decedent, no such relief is available *641after his death. It is specifically provided by the Fiduciaries Act (§ 35 b) that actions in which executors and administrators shall be liable to be sued are those “which might have been maintained against such decedent if he had lived.”
The exceptions are dismissed and the adjudication is confirmed absolutely.
Van Dusen, J., did not sit.
NOTE.—Compare Storey v. Storey, 125 Ill. 608.